DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
Rejections Withdrawn
1.	The 35 U.S.C. 102(a) rejection of claims 1-6,12-13 anticipated by Usumi has been withdrawn due to applicant’s amendment filed on 3/3/21.
2.	The 35 U.S.C. 102/103(a) rejection of claims 14-15 anticipated or unpatentable over Usumi has been withdrawn due to applicant’s amendment filed on 3/3/21.
3.	The 35 U.S.C. 103(a) rejection of claims 7-11 unpatentable over Usumi in view of Li et al. has been withdrawn due to applicant’s amendment filed on 3/3/21.
4.	The 35 U.S.C. 103(a) rejection of claims 16 unpatentable over Usumi in view of Winter et al. has been withdrawn due to applicant’s amendment filed on 3/3/21.
New Rejections
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6,12-15,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usumi (JP2000067870A).
As to claim 1, Usumi discloses an electrode comprising: a metal (active material paragraph 0033); and an electrically insulating porous membrane (porous polymer electrolyte paragraph 0016,0015); disposed on in direct contact with a surface of the metal (paragraph 0016).
 As to wherein the porous membrane is coated with a polyelectrolyte, Usumi discloses that the electrically insulating porous membrane is made of a polymer electrolyte and polyelectrolyte is a polymer electrolyte therefore it is inherent that porous membrane is coated with polyelectrolyte. “Products of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
As to claim 2-3, Usumi discloses wherein the metal is Na, Li, or K (paragraph 0033).
As to claim 4, Usumi discloses wherein the polyelectrolyte is a negative polyelectrolyte (paragraph 0026-0028).

As to claim 6, Usumi discloses a rechargeable battery comprising the electrode of claim 1 (paragraph 0030).
As to claim 12, Usumi discloses wherein: the porous membrane includes a plurality of pores; and the polyelectrolyte provides a surface charge on respective pore walls of each pore in the plurality of pores (paragraph 0011).
As to claim 13, Usumi discloses an electrochemical device, comprising: a substrate; and a porous membrane in direct contact with the substrate, the porous membrane having a plurality of pores, each pore in the plurality of pores having a pore wall that is coated with a polyelectrolyte (paragraph 0011).
As to claim 14-15, Usumi discloses the porous polymer electrolyte can be uniformly formed in the active material layer and the porous polymer electrolyte can be uniformly formed on the surface of the active material, and a defect-free porous polymer electrolyte can be produced. In particular, when the viscosity of the polymer solution is high, it is usually difficult for the polymer solution to permeate into the active material layer, but in such a case, the effect of the present invention can be obtained more remarkably (paragraph 0018). Usumi discloses in the non-aqueous electrolyte battery of the present invention, at least one electrode of the positive electrode or the negative electrode is used as the electrode of the present invention, and as described above, the capacity density is high and the safety is excellent (paragraph 0012).
Therefore, Usumi discloses further comprising: a plurality of metal ions disposed proximate to the porous membrane, wherein the polyelectrolyte has the same polarity

	As to claim 22, Usumi discloses that the metal is non perforated (paragraph 0033).
6.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usumi in view of Li et al. (US20070020501).
Usumi discloses the electrode and electrochemical device disclosed above. Usumi  fail to disclose wherein the negative polyelectrolyte is a polymeric anion, wherein the polymeric anion is poly(acrylic acid), poly(methacrylic acid), polystyrenesulfonate, copolymers thereof, and combinations thereof (paragraph 0021) and wherein the positive polyelectrolyte is a polymeric cation, wherein the polymeric cation is a poly(allylamine) salt, a polystyrene amine salt, a poly diallyldimethylamine salt copolymers thereof, and combinations thereof.
Li et al. teaches wherein the negative polyelectrolyte is a polymeric anion, wherein the polymeric anion is poly(acrylic acid), poly(methacrylic acid), polystyrenesulfonate, copolymers thereof, and combinations thereof (paragraph 0021) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Usumi with wherein the negative polyelectrolyte is a polymeric anion, wherein the polymeric anion is poly(acrylic acid), poly(methacrylic acid), polystyrenesulfonate, copolymers thereof, and combinations thereof and wherein the positive polyelectrolyte is a polymeric cation, wherein the polymeric cation is a poly(allylamine) salt, a polystyrene amine salt, a poly diallyldimethylamine salt copolymers thereof, and combinations thereof for the purpose of blocking dendrite growth in rechargeable batteries (paragraph 0008).
As to claim 11, since Li et al. discloses the electrode with the same materials desired by the applicant, it is inherent that Li et al. discloses wherein the surface charge of the coated porous membrane ranges from about -0.2 to about -0.8 e/nm2. “Products of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
7.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usumi in view of Winter et al. (US20130327249).

Winter et al. teaches wherein the substrate is a glass fiber separator for the purpose of providing low resistance to the migration of ions in the electrolyte and have high electrolyte retention capability (paragraph 0086).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Usumi with wherein the substrate is a glass fiber separator for the purpose of providing low resistance to the migration of ions in the electrolyte and have high electrolyte retention capability (paragraph 0086).
8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usumi in view of Hong (KR100827248B1).
	Usumi discloses the electrode and electrochemical device described above. Usumi fail to disclose wherein the electrically insulating porous membrane comprises ceramic material. Hong teaches multilayer polyelectrolyte membranes comprising ceramic material for the purpose of good permeability and maintaining sufficient mechanical strength (page 3).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Usumi with wherein the electrically insulating porous membrane comprises ceramic material for the purpose of good permeability and maintaining sufficient mechanical strength (page 3).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724